Citation Nr: 1626738	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bipolar disorder from April 30, 2010, to May 31, 2011.

2.  Entitlement to an initial compensable disability rating for a bipolar disorder from June 1, 2011 to August 30, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for a bipolar disorder from August 31, 2011, to February 23, 2012.

4.  Entitlement to an initial disability rating in excess of 30 percent for a bipolar disorder from February 24, 2012, to April 11, 2014.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to April 12, 2014.



REPRESENTATION

Appellant represented by:	Russell D. Hedges, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A May 2014 rating decision subsequently assigned a 100 percent disability rating for bipolar disorder effective April 12, 2014.

The Board previously remanded the matter in November 2015 to obtain records from the Social Security Administration.

The Veteran testified before the undersigned during a September 2015 videoconference hearing.  A transcript is of record.



FINDINGS OF FACT

1.  At a September 2015 videoconference hearing the representative stated that the Veteran was not contesting the rating assigned for a bipolar disorder prior to June 1, 2011, thus effectively requesting to withdraw that portion of the claim.

2.  From June 1, 2011, to April 11, 2014, the Veteran's bipolar disorder was manifested by symptoms and functional limitations that resulted in total occupational and social impairment.  

3.  Given the fact that the appellant has been assigned a 100 percent schedular evaluation for a bipolar disorder from June 1, 2011 to April 11, 2014, and the fact that he is not service connected for any other disorder any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for this period is moot.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the rating assigned for a bipolar disorder prior to June 1, 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204  (2015). 

2.  The criteria for an initial disability rating of 100 percent for bipolar disorder from June 1, 2011, to April 11, 2014, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).

3.  The claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to April 12, 2014 is moot.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.130 (2015); Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In September 2015, the representative stated that the Veteran was limiting his appeal to the period from June 1, 2011.  Given that statement the Board finds that the Veteran withdrew any claim of entitlement to an initial higher rating for the period prior to June 1, 2011.  As such, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed. 

As to the remaining claims of entitlement to an increased initial rating for a bipolar disorder prior to April 12, 2014 the Veteran contends that his psychiatric symptoms and functional limitations warranted a 100 percent disability.  A review of the pertinent evidence shows that an April 12, 2014 VA psychiatric examiner opined that the Veteran's bipolar disorder resulted in total occupational and social impairment due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks occurring weekly, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, persistent auditory and visual hallucinations, and disorientation to time and place.  

Following the issuance of the November 2015 remand VA received evidence from VA, Social Security Administration, private treatment records.  The undersigned also notes that the Board was provided testimony by both the Veteran and his mother at a September 2015 videoconference hearing.  

The clinical evidence received reveals that from June 1, 2011, to April 11, 2014, despite being on various medications and undergoing individual therapy and hospitalizations, the Veteran's bipolar disorder was not simply manifested by the above symptoms but also by such symptoms as weight loss due to feeling sick when trying to eat, binge eating, excessive spending, distractibility, racing thoughts, grandiose schemes, car-related anxiety that causes him not to leave his home, isolating in his room for long periods of time, sleeping with weapons, fair insight and judgment, suicidal ideation, irritability, feeling uncomfortable around others and outside of the home, having no friends, and having low energy.  Further, in January 2013, the appellant's bipolar disorder was judged to be severely disabling, and the examiner found that the appellant could not work.  In March 2013, the appellant was noted to suffer from severe panic attacks and agoraphobia which led him to quit work.  In January 2014, the appellant's symptoms were noted to include a depressed mood, anxiety, impaired judgment, impaired abstract thinking, grossly inappropriate behavior, a neglect of personal appearance and hygiene, and a disorientation to time or place.

In May 2015, the Social Security Administration found that the appellant suffered from anxiety, affective and mood disorders, and that he had been disabled for Social Security purposes since June 1, 2011. 

While throughout the period on appeal the Veteran has not presented with all of the above manifestations at any one given time, the nature of his psychiatric disorder is cyclical.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 220 (32nd ed. 2012) (defining "bipolar" as "pertaining to mood disorders in which both major depressive episodes and manic or hypomanic episodes occur"); MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007) (defining "bipolar disorder" as "any of several psychological disorders of mood characterized usu[ally] by alternating episodes of depression and mania").  

Resolving reasonable doubt in his favor, the Veteran's symptoms due to a bipolar disorder have been manifested by total occupational and social impairment.  As such, they meet the criteria for a 100 percent disability rating from June 1, 2011, to April 11, 2014.  

The appeal is allowed.


Individual unemployability benefits

In this case the Veteran has been assigned a 100 percent schedular rating for his service connected bipolar disorder from June 1, 2011 to April 11, 2014.  While the law provides that a total disability evaluation based on individual unemployability due to service connected disorders is not barred when a claimant has a disorder rated 100 percent disabling and other service connected disorders which independently cause unemployability, Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008), the Bradley doctrine is not applicable where the appellant's only service connected disorder is already evaluated as totally disabling.  Therefore, given the assignment of a 100 percent disability rating for a bipolar disorder since June 1, 2011 through April 11, 2014, it follows that the claim of entitlement to individual unemployability benefits is moot.  


ORDER

The claim of entitlement to a compensable rating for a bipolar disorder from April 30, 2010 to May 31, 2011 is dismissed. 

Entitlement to a 100 percent disability rating for bipolar disorder from June 1, 2011, to April 11, 2014, is granted, subject to the laws governing the payment of benefits.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to April 12, 2014 is dismissed as moot.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


